PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Borrill, Paul
Application No. 15/687,529
Filed: 27 Aug 2017
For: ENTANGLED LINKS, TRANSACTIONS AND TREES FOR DISTRIBUTED COMPUTING SYSTEMS
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a), filed October 10, 2021.

The application became abandoned March 19, 2019 for failure to timely submit a proper reply to the non-final Office action mailed December 18, 2018. The non-final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed July 12, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The petition to revive fails to satisfy requirement (3) set forth above as the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. 

The statement and documents accompanying the instant petition are insufficient to establish that the entire period of time, from the time that a reply to the non-final Office action was due until the filing of a grantable petition, was unintentional.

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two See, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 USC 27 and 37 CFR 1.137 rests with the petitioner. See, MPEP 711.03(c)(II)(F).

The petition fails to establish that the delay in filing the reply that originally resulted in the abandonment of this application was unintentional. The application became abandoned March 19, 2019. The initial petition to revive was filed July 2, 2021. In regard to the failure to timely submit a proper reply to the non-final Office action, petitioner asserts:

The first due date for filing a timely response to an outstanding non-final office action was March 18, 2019. From late 2018/early 2019, Mr. Paul Borrill, the prior applicant, was under a financial crunch, ultimately leading him to default on a considerable loan amount as he could make any payments. Immediately following the default on loan due on June 1, 2019, he began facing legal actions. The financial and legal troubles led Mr. Borrill through a chain of events that culminated in him petitioning for Chapter 11 bankruptcy on January 21, 2020 (Exhibit 1).

A delay in filing any response when it was first due was not because the prior applicant did not consider the Application to be of sufficient value to justify the financial expense or defer the fees and prosecution, but due to a series of events and resulting circumstances beyond his control leaving him with no capital to prepare a response, file a response, pay for any extensions or file a petition to revive. Therefore, delay or non-filing an appropriate response was never the inventor’s intent, and in fact, he listed the application as one of the assets attached to his bankruptcy case.

Petitioner herein attributes the delay in timely submitting a proper reply to the non-final Office action to the prior applicant’s financial hardship. However, petitioner fails to explain why the alleged financial hardship prevented prior applicant from timely submitting a proper reply to the non-final Office action. Petitioner references a loan for which prior applicant defaulted on June 1, 2019. As the application was already abandoned at this time, the relevance between the loan default and prior applicant’s failure to timely submit a proper reply to the non-final Office action on or before March 18, 2019 is unclear. Petitioner references prior applicant’s bankruptcy filing on January 21, 2020. As the application was already abandoned at the time of the bankruptcy filing, the relevance between the bankruptcy filing and prior applicant’s failure to timely submit a proper reply to the non-final Office action on or before March 18, 2019 has not been established.


The petition fails to establish that the delay in submitting the initial petition to revive on July 2, 2021 was unintentional. The record reflects that the current applicant recorded an assignment for the instant application on March 3, 2021. The petition does not disclose if or when the prior applicant became aware that the application was abandoned. Instead, petitioner asserts “due to a series of events and resulting circumstances beyond his control leaving him with no capital to prepare a response, file a response, pay for any extensions or file a petition to revive.” The petition fails to establish that prior applicant was precluded from timely filing a reply to the non-final Office action on or about March 18, 2018 or seeking revival due to a series of events prior to filing for bankruptcy on or about January 21, 2020. The petition fails to establish that the delay in submitting the initial petition to revive was unintentionally delayed by prior applicant. Further, the petition does not indicate how the current applicant became aware of the prior applicant’s motives with respect to failing to file a response to the non-final Office again or seek revival of the application.

As previously indicated, the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See, Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989).

Petitioner is reminded that petitioner continues to bear the burden of establishing that the entire period of time, from the time that the reply to the non-final Office action was due until the filing of a grantable petition, has been unintentional.

Any request for reconsideration of this decision must be accompanied by documentary evidence and/or statement of facts establishing that the delay attributable to the prior applicant for failure to timely submit a proper reply to the non-final Office on or before March 18, 2019 or seek revival of the application prior to the filing of bankruptcy on or about January 21, 2020 was unintentional.

Accordingly, the petition is DISMISSED.

TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency decision.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions